Exhibit 3.1 HOSPITALITY PROPERTIES TRUST AMENDED AND RESTATED BYLAWS As Amended and Restated March 18, 2003 and as Further Amended on December 18, 2003,March 10, 2004 and December 12, 2007 Table of Contents ARTICLE I OFFICES 1 Section 1.1. Principal Office 1 Section 1.2. Additional Offices 1 ARTICLE II MEETINGS OF SHAREHOLDERS 1 Section 2.1. Place 1 Section 2.2. Annual Meeting 1 Section 2.3. Special Meetings 1 Section 2.4. Notice of Regular or Special Meetings 1 Section 2.5. Notice of Adjourned Meetings 2 Section 2.6. Scope of Notice 2 Section 2.7. Organization of Shareholder Meetings 2 Section 2.8. Quorum 3 Section 2.9. Voting 3 Section 2.10. Proxies 3 Section 2.11. Voting Rights 3 Section 2.12. Voting of Shares by Certain Holders 3 Section 2.13. Inspectors 4 Section 2.14. Reports to Shareholders 4 Section 2.15. Nominations and Proposals to be Considered at Meeting of Shareholders 4 Section 2.15.1. Annual Meetings of Shareholders 5 Section 2.15.2. Shareholder Nominations or Proposals Causing Covenant Breaches 7 Section 2.15.3. Shareholder Nominations or Proposals Requiring Regulatory Notice, Consent or Approval 7 Section 2.15.4. Special Meetings of Shareholders 7 Section 2.15.5. General 8 Section 2.15.6. Business Ethics and Confidentiality 9 Section 2.16. No Shareholder Actions by Written Consent 9 Section 2.17. Voting by Ballot 9 ARTICLE III TRUSTEES 9 Section 3.1. General Powers; Qualifications; Trustees Holding Over 9 Section 3.2. Independent Trustees 9 Section 3.3. Managing Trustees 9 Section 3.4. Number and Tenure 9 Section 3.5. Annual and Regular Meetings 10 Section 3.6. Special Meetings 10 Section 3.7. Notice 10 Section 3.8. Quorum 10 Section 3.9. Voting 10 i Table of Contents(continued) Section 3.10. Telephone Meetings 11 Section 3.11. Informal Action by Trustees 11 Section 3.12. Waiver of Notice 11 Section 3.13. Vacancies 11 Section 3.14. Compensation; Financial Assistance 11 Section 3.14.1. Compensation 11 Section 3.14.2. Financial Assistance to Trustees 11 Section 3.15. Removal of Trustees 12 Section 3.16. Loss of Deposits 12 Section 3.17. Surety Bonds 12 Section 3.18. Reliance 12 Section 3.19. Interested Trustee Transactions 12 Section 3.20. Qualifying Shares Not Required 12 Section 3.21. Certain Rights of Trustees, Officers, Employees and Agents 12 Section 3.22. Certain Transactions 12 ARTICLE IV COMMITTEES 12 Section 4.1. Number; Tenure and Qualifications 13 Section 4.2. Powers 13 Section 4.3. Meetings 13 Section 4.4. Telephone 14 Section 4.5. Informal Action by Committees 14 Section 4.6. Vacancies 14 ARTICLE V OFFICERS 14 Section 5.1. General Provisions 14 Section 5.2. Removal and Resignation 14 Section 5.3. Vacancies 15 Section 5.4. Chief Executive Officer 15 Section 5.5. Chief Operating Officer 15 Section 5.6. Chief Financial Officer 15 Section 5.7. Chairman and Vice Chairman of the Board 15 Section 5.8. President 15 Section 5.9. Vice Presidents 15 Section 5.10. Secretary 16 Section 5.11. Treasurer 16 Section 5.12. Assistant Secretaries and Assistant Treasurers 16 ARTICLE VI CONTRACTS, LOANS, CHECKS AND DEPOSITS 16 Section 6.1. Contracts 16 Section 6.2. Checks and Drafts 16 Section 6.3. Deposits 16 ARTICLE VII SHARES 17 Section 7.1. Certificates 17 Section 7.2. Transfers 17 Section 7.3. Replacement Certificate 17 Section 7.4. Closing of Transfer Books or Fixing of Record Date 17 Section 7.5. Share Ledger 18 Section 7.6. Fractional Shares; Issuance of Units 18 ii Table of Contents(continued) ARTICLE VIII FISCAL YEAR 18 ARTICLE IX DISTRIBUTIONS 18 Section 9.1. Authorization 18 Section 9.2. Contingencies 18 ARTICLE X SEAL 19 Section 10.1. Seal 19 Section 10.2. Affixing Seal 19 ARTICLE XI WAIVER OF NOTICE 19 ARTICLE XII THE ADVISOR 19 Section 12.1. Employment of Advisor 19 Section 12.2. Other Activities of Advisor 20 ARTICLE XIII AMENDMENT OF BYLAWS 20 ARTICLE XIV MISCELLANEOUS 21 Section 14.1. References to Declaration of Trust 21 Section 14.2. Inspection of Bylaws 21 Section 14.3. Election to be Subject to Part of Title 3, Subtitle 8 21 iii HOSPITALITY PROPERTIES TRUST AMENDED AND RESTATED BYLAWS ARTICLE I OFFICES Section 1.1.Principal Office. The principal office of the Trust shall be located at such place or places as the Board of Trustees may designate. Section 1.2.Additional Offices. The Trust may have additional offices at such places as the Board of Trustees may from time to time determine or the business of the Trust may require. ARTICLE II MEETINGS OF SHAREHOLDERS Section 2.1.
